Citation Nr: 0117566	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-16 504 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment indebtedness 
in the amount of $28,638.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran's Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969 and from August 1973 to July 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 decision of Committee on Waivers 
and Compromises (Committee) of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of recovery of a debt in the amount 
of $28,638.00 stemming from an overpayment.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  That portion of the overpayment created due to payments 
prior to April 1, 1999, was the result of sole administrative 
error and thus should not have been charged as an overpayment 
to the appellant.

3.  It is not contrary to equity and good conscience to deny 
waiver of recovery of that portion of the debt incurred on 
and subsequent to April 1, 1999.

3.  The veteran's overpayment indebtedness is not the result 
of fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith in dealings with the government.

4.  The erroneous overpayment was the fault of VA, but 
subsequent to March 24, 1999, the appellant was aware that 
benefits received were being paid in error and would need to 
be repaid.

5.  The collection of the debt would not deprive the debtor 
of basic necessities.

6.  Recovery of the debt would not nullify the objective for 
which aid and attendance benefits were intended.

7.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

8.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSIONS OF LAW

1.  That portion of the overpayment indebtedness incurred 
before April 1, 1999, is solely the result of administrative 
error and the effective date of the reduction of the 
veteran's aid and attendance allowance should have been March 
1, 1999, thus eliminating any debt incurred prior to April 1, 
1999.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. §§ 3.102, 
3.500 (2000).

2. It is not contrary to equity and good conscience to deny 
waiver of recovery of that portion of the overpayment 
indebtedness incurred on and subsequent to April 1, 1999.  
38 U.S.C.A. §§ 1521, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.965, 3.3, 3.23, 3.102, 3.501, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining records if 
relevant to the claim.  Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C.A. § 5103A(c)).  

The appellant's application appears to be intact.  The 
Committee has informed the appellant by its letters, the 
statement of the case, and the supplemental statement of the 
case; of the evidence needed to substantiate the claim, and 
has also advised her of the evidence it has obtained and 
considered.  The Committee has also obtained a current 
financial status report.  The Board finds that these efforts 
have resulted in compliance with the notice and duty to 
assist requirements of current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Under the law, no further assistance is required 
prior to adjudication of this claim.

The appellant contends that the overpayment indebtedness was 
improperly created.  The appellant further contends that the 
overpayment indebtedness is not the result of fraud, 
misrepresentation of a material fact, bad faith, or lack of 
good faith.  The appellant also contends that a waiver of 
recovery of the overpayment indebtedness should be granted in 
equity and good conscience.

On August 4, 1997, VA received a claim for aid and attendance 
benefits from the veteran.  On March 9, 1998, the veteran was 
admitted to a nursing home at VA expense and VA payments were 
approved for his nursing home care until September 5, 1998.  
In September 3, 1998, rating decision, VA granted a higher 
level of aid and attendance benefits to the veteran and 
issued a retroactive award to July 1, 1997.  A September 18, 
1998, VA record shows that the veteran's nursing home care, 
at VA expense, was extended to March 5, 1999.  An October 
1998 administrative decision shows that the veteran was 
overpaid special monthly compensation due to sole 
administrative error in the amount of $13,140.00 and that 
amount was found not to be an overpayment against the 
veteran.

On October 1, 1998, the veteran's spouse requested to be 
appointed the sole guardian of the veteran as VA had proposed 
a finding that the veteran was incompetent to receive 
benefits payments.  A November 17, 1998, rating decision 
found clear and unmistakable error in that the veteran had 
been overpaid benefits due to a September 3, 1998, rating 
decision.  That rating decision states that, "This rating 
decision corrects all errors in the Rating Decision of 9-3-
98."

On December 10, 1998, the veteran was declared incompetent 
and his spouse was to be awarded his benefits on his behalf 
in a fiduciary capacity.  A March 15, 1999, letter shows that 
an overpayment in the amount of $3,071.00 was the result of 
sole administrative error and that the veteran's benefits 
should not have been retroactively reduced.  Thus, the 
overpayment was liquidated.

A March 24, 1999, VA letter shows that VA proposed to stop 
the veteran's monthly aid and attendance allowance because he 
was being maintained at VA expense in a nursing home and had 
been since March 9, 1998.  That letter advised that the 
veteran should request a reduction of benefits to minimize 
the potential overpayment before the 60-day waiting period 
ended.  The appellant replied by letter received April 7, 
1999, that VA should reduce the veteran's benefits to 
minimize the overpayment.  It does not appear that VA reduced 
the benefits to minimize the overpayment in response to her 
request.  A June 18, 1999, letter enacted the reduction of 
benefits following the waiting period and terminated the 
veteran's aid and attendance allowance effective May 1, 1998.  
VA determined that an overpayment in the amount of $28,638.00 
had been created and that overpayment was charged as a debt 
to the veteran.

In a letter received July 14, 1999, the appellant requested 
waiver of the debt and disputed the creation of the debt in 
that she felt that the overpayment was entirely the fault of 
VA.  The appellant's request for waiver was denied by an 
August 1999 Committee decision.  The appellant has perfected 
an appeal of that decision.

The appellant has disputed the creation of the overpayment 
indebtedness in this case.  Therefore, the Board is required 
to examine the creation of the debt.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  The RO addressed the creation of the 
debt in the Committee decision and in the statement of the 
case, therefore the Board finds that the issue of the 
creation of the debt is before the Board as it was considered 
by the Committee.

A.  Administrative error.

The Board finds that the portion of overpayment indebtedness 
incurred prior to April 1, 1999, is solely the product of 
administrative error and that the portion of the overpayment 
received by the appellant prior to April 1, 1999, should not 
have been charged as a debt to the veteran.  The RO was aware 
that the veteran was being maintained at VA expense at the 
time of the September 1998 decision which granted benefits 
retroactively from July 31, 1997, including that period after 
March 9, 1998, when the veteran was maintained in a nursing 
home at VA expense.  In addition, the November 1998 rating 
decision clearly states, "This rating decision corrects all 
errors in the Rating Decision of 9-3-98."  Thus, the 
appellant had no reason to suspect that there was any 
overpayment of benefits occurring.  VA was paying for the 
veteran's nursing home and VA paid the veteran retroactive 
aid and attendance benefits for that period.

The evidence shows that subsequent to March 1, 1999, the 
appellant was paid benefits for a higher level of aid and 
attendance pursuant to 38 U.S.C.A. § 1114(r)(2) (West 1991).  
However, where any veteran is in receipt of an aid and 
attendance allowance pursuant to 38 U.S.C. § 1114(r) and is 
hospitalized at government expense, such allowance shall be 
discontinued from the first day of the second calendar month 
which begins after the date of the veteran's admission for 
such hospitalization for so long as such hospitalization 
continues.  38 U.S.C.A. § 5503(e) (West 1991).  Thus, as the 
veteran was admitted to a nursing facility at VA expense on 
March 9, 1998, he should not have received aid and attendance 
allowance pursuant to 38 U.S.C.A. § 1114(r) as of May 1, 
1998.  However, the September 1998 rating decision granted 
benefits for aid and attendance allowance pursuant to 
38 U.S.C.A. § 1114(r) as of July 31, 1997, and did not reduce 
those benefits as of May 1, 1998.

The Board finds that the overpayment of aid and attendance 
benefits prior to April 1, 1999, was the result solely of 
administrative error on the part of VA.  The effective date 
of a reduction of an award of benefits by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of the last payment.  
38 U.S.C.A. § 5112(b)(10) (West 1991); 38 C.F.R. 
§ 3.500(b)(2) (2000).  In this instance, the earliest 
evidence showing that the erroneous award had been discovered 
is a letter dated March 24, 1999, informing the appellant of 
the error.  The appropriate date for reduction of the 
benefits payments would be the date of the last payment prior 
to that letter.  Therefore, the appropriate date for the 
reduction of benefits would be March 1, 1999, the date of the 
last payment at the time of the discovery of the erroneous 
payment.  

The April 1, 1999, payment of benefits should have been made 
at the reduced rate.  Thus, the Board finds that the portion 
of the overpayment incurred prior to April 1, 1999, was 
solely the result of administrative error on the part of VA 
and that the overpayment incurred prior to April 1, 1999, 
cannot be properly charged as a debt to the veteran.

However, that portion of the debt incurred on and subsequent 
to April 1, 1999, was not solely the result of administrative 
error.  The error had been discovered by the time of the 
letter dated March 24, 1999, and the effective date for the 
reduction of the erroneous payments should have been after 
the March 1, 1999, payment which was the last payment of 
benefits prior to discovery of the error.  The appellant was 
aware that the benefits received were in excess of those 
warranted.  Therefore, that portion of the debt incurred on 
and subsequent to April 1, 1999, was not solely due to 
administrative error and may be properly charged as a debt to 
the appellant who was aware that the aid and attendance 
allowance had been received in error.

Accordingly, the Board finds that the portion of the 
overpayment indebtedness incurred before April 1, 1999, is 
solely the result of administrative error and the effective 
date of the reduction of the veteran's aid and attendance 
allowance should have been March 1, 1999, thus eliminating 
any debt incurred prior to April 1, 1999.  38 U.S.C.A. § 5112 
(West 1991); 38 C.F.R. §§ 3.102, 3.500 (2000).

Therefore, the Board will address the appellant's request for 
waiver of that portion of the overpayment indebtedness 
incurred as a result of payments received on and after April 
1, 1999.


B.  Waiver of recovery

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (2000), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The Board finds that the conduct of the appellant in the 
creation of the overpayment indebtedness incurred on or after 
April 1, 1999, does not constitute fraud, misrepresentation 
of a material fact, bad faith, or lack of good faith in 
dealings with the government.  The appellant took no actions 
to create the overpayment, and promptly requested a reduction 
of benefits when advised of the overpayment.  The Board finds 
no fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith in dealings with the government and will 
therefore evaluate the appellant's request for waiver 
pursuant to the principles of equity and good conscience.

The erroneous overpayment was the fault of VA, but subsequent 
to March 24, 1999, the appellant was aware that benefits 
received were being paid in error and would need to be 
repaid.  Thus, in accepting benefits to which it was known 
that there was no entitlement, the appellant bears some fault 
in the creation of the overpayment on and after April 1, 
1999.  The Board finds that recovery of the debt would not 
nullify the objective for which the benefits were intended 
because the higher level of aid and attendance allowance is 
not intended to be paid where the veteran is hospitalized at 
government expense.  The Board also finds that failure to 
require restitution would result in unfair gain to the 
debtor.  The veteran received benefits to which he was not 
entitled.  If he were permitted to retain those benefits, 
there would be an unfair gain in his favor, and at government 
expense.  The Board further finds that the evidence of record 
does not show that the debtor has changed position to his 
detriment due to any reliance upon the receipt of VA 
benefits.

The Board finds that collection of the debt will not deprive 
the debtor of basic necessities.  The appellant submitted a 
VA Form 20-5655, Financial Status Report, in September 2000 
which shows that the family had income of $6,415.22 per month 
and expenses of $6,280.00 per month, resulting in a surplus 
of $135.22 per month.  While very little of the reported 
expenses constituted basic necessities, the veteran's family 
still had a monthly surplus of $135.22.  Thus, collection of 
the debt would not deprive the veteran or his family of any 
basic necessities.

The Board has considered the various factors which constitute 
equity and good conscience and has applied them to this case.  
The Board has also balanced the relative faults in the 
creation of this debt and has found that while VA bears the 
majority of the fault, the debtor does bear some fault.  Most 
notably, at the time the benefits were received on and after 
April 1, 1999, the appellant knew that those benefits had 
been paid in error.  The Board also notes that the financial 
circumstances of the veteran's family clearly permit 
repayment of the debt.

Accordingly, the Board finds that it is not contrary to 
equity and good conscience to deny waiver of recovery of that 
portion of the overpayment indebtedness incurred on and 
subsequent to April 1, 1999.  

The appellant's claim of entitlement to waiver of recovery of 
that portion of the overpayment indebtedness incurred on and 
subsequent to April 1, 1999, is denied.  38 U.S.C.A. §§ 1521, 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965, 3.3, 3.23, 
3.102, 3.501, 3.660 (2000).


ORDER

That portion of the overpayment indebtedness incurred prior 
to April 1, 1999, was incurred solely as the result of 
administrative error and cannot be charged as a debt to the 
veteran as the veteran's aid and attendance allowance should 
have been reduced effective March 1, 1999.

Entitlement to waiver of recovery of that portion of the 
overpayment indebtedness incurred on and after April 1, 1999, 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 
I
